Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in reply to 07/30/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020, 08/31/2020, 09/21/2020, 09/23/2020, 09/28/2020, 10/08/2020, 11/12/2020, 12/07/2020, 02/01/2021, and 02/17/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowed Claims
Claims 1-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Gilbert et al.,  US 20060064434 A1 does not disclose the details of a project management method/system capable of “…receiving, by the client device, a user selection of a graphical element displayed via the graphical user interface; responsive to receiving the user selection, requesting, by the client device from the content management system, comments associated with content items associated with the project; receiving, by the client device from the content management system, a first comment made with respect to a first content item by a first user in [[the]] a plurality of users and a second comment made with respect to a second content item by a second user in the plurality of users; and presenting, by the client device, an updated project folder view that includes at least a first . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.